Citation Nr: 1415366	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, and, if so, whether service connection, to include as secondary to service-connected post-operative right knee injury with surgical scar and/or bilateral pes planus with congenital anomalies, is warranted.

2.  Entitlement to a rating in excess of 20 percent for post-operative right knee injury with surgical scar.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the Veteran's representative's February 2014 Informal Hearing Presentation, he observes that September 2010 X-rays of the right leg revealed posterior cortical thickening of the femoral shaft and November 2010 X-rays showed evidence of new bone formation, which was posteriorly and laterally in the distal femur in the region of linea aspera, and noted to possibly be a tug lesion of the muscle.  In light of such findings, he alleges that such femur impairment is secondary to the Veteran's service-connected right knee disability.  As such issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Board also notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representatives February 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  By an April 2003 rating decision, the RO denied the Veteran's claim for service connection for a left knee disorder; he was advised of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's April 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder and raises a reasonable possibility of substantiating the claim.

4.  For the entire appeal period, the Veteran's post-operative right knee injury with surgical scar is manifested by subjective complaints of intermittent pain and instability, and objective evidence of an asymptomatic 10 centimeter medial vertical scar, marked subpatellar popping and clicking, and noncompensable loss of motion, even in consideration of functional impairment on use, without objective evidence of arthritis, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a rating in excess of 20 percent for post-operative right knee injury with surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

As to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2010, sent prior to the rating decision issued in November 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in September 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right knee disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, neither the Veteran nor his representative has alleged that his right knee disability has worsened in severity since the September 2010 VA examination.  Rather, they argue that the evidence reveals that such disability, when considered with its associated impairments, is more severe than the currently assigned 20 percent rating.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  New and Material Claim

In an April 2003 rating decision, the RO denied service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability.  At such time, the RO considered the Veteran's service treatment records, post-service treatment records, and his statements.  Based upon such evidence, the RO determined that the evidence failed to show any relationship between the current findings referable to the left knee and any disease or injury during military service, or that a left knee disorder is related to the Veteran's service-connected right knee disability.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In April 2003, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a left knee disorder was received until July 2010, when VA received his application to reopen such claim.  Therefore, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left knee disorder was received within one year of the April 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the final April 2003 rating decision includes statements from the Veteran, VA treatment records dated through December 2010, and September 2010 and March 2011 VA examination reports.  Of particular relevance is the Veteran's July 2011 statements, where he advanced a new theory of entitlement in that he alleged that his left knee is also weakened by his service-connected bilateral pes planus.

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the new theory of secondary service connection, the Board finds that the evidence received since the April 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for the Veteran's left knee disorder.  In this regard, the Veteran's claim for service connection for such disorder was previously denied on basis that there was no evidence that it was related to his service or a service-connected disability, and the newly received evidence addresses the possibility that the Veteran's left knee disorder is caused or aggravated by his service-connected bilateral pes planus.  Therefore, the newly received evidence raises the possibility of substantiating the Veteran's previously denied claim for service connection for a left knee disorder.  Accordingly, the claim is reopened.


III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

By way of history, the Veteran a December 1977 rating decision granted service connection for residuals of a right knee injury and assigned an initial noncompensabale rating under Diagnostic Code 5299-5257 effective September 9, 1977.  In a July 1978 rating decision, the Veteran was awarded a 10 percent rating for such disability as of September 9, 1977.  Thereafter, in a July 1980 rating decision, it was noted that the Veteran underwent surgery for a torn medial meniscus of the right knee in February 1980.  Therefore, he was assigned a temporary total rating based on such hospitalization and surgery from February 2, 13, 1980, to June 1, 1980.  The rating decision also noted that such disability current demonstrated laxity in the knee.  As such, the disability was recharacterized as post-operative injury to the right knee with laxity and an increased rating of 20 percent was assigned pursuant to Diagnostic Code 5299-5257 as of June 1, 1980.  An April 2003 rating decision continued the 20 percent rating for the Veteran's right knee disability.  Thereafter, he filed for an increased rating in July 2010, which was denied in the November 2010 rating decision on appeal.  

As will be discussed further herein, the Veteran's right knee disability is currently evaluated as 20 percent disabling pursuant to Diagnostic Code 5257, which contemplates moderate recurrent subluxation or lateral instability; however, his right knee disability is no longer manifested by such symptomatology.  However, in Murray v. Shinseki, 24 Vet.App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. 
§ 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  Therefore, in light of the fact that the Veteran's 20 percent rating pursuant to Diagnostic Code 5257 has been in effect for more than 20 years and is therefore protected, the Board will not change the diagnostic code under which such disability is rated. 

38 C.F.R. § 4.71a, Diagnostic Code 5257, under which the Veteran's right knee disability is currently evaluated, provides for assignment of a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees. For a 10 percent evaluation, flexion must be limited to 45 degrees. For a 20 percent evaluation is warranted where flexion is limited to 30 degrees. A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees. A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Applying the criteria to the facts of this case, the Board finds that the criteria for an increase rating in excess of 20 percent for service-connected right knee disability has not been met for any time during the appeal period.  In this respect, the evidence shows that such disability is manifested by subjective complaints of intermittent pain and instability, and objective evidence of an asymptomatic 10 centimeter medial vertical scar, marked subpatellar popping and clicking, and noncompensable loss of motion, even in consideration of functional impairment on use, without objective evidence of arthritis, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.

In this regard, the Veteran was afforded a VA examination in September 2010 to evaluate the severity of his right knee disorder.  At such time, the Veteran reported intermittent pain and intermittent instability, for which he wore a brace.  He had no locking, flare-ups, incoordination, fatigue, or lack of endurance.  Upon physical examination, there was no effusion or joint line tenderness.  There was a 10 centimeter medial vertical scar.  The Veteran had flexion to 120 degrees and extension to zero degrees without pain.  With repetitive motion repeated three times, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  There was marked popping and clicking subpatellar.  The cruciate and collateral ligaments appeared to be intact.  The Veteran had negative Lachman and McMurray tests.  X-rays taken at such time revealed no evidence of fracture, dislocation, or arthritis.  There was no effusion, chondrocalcinosis, or loose body.  There was some posterior cortical thickening of the femoral shaft, which appeared benign and of remote origin.  The examiner diagnosed medial meniscus tear of the right knee, status post medial meniscectomy of the right knee, and chronic pain secondary to surgery.  

VA treatment records dated during the appeal period reflect complaints of pain and a November 2010 X-ray of the right femur revealed evidence of new bone formation noted posteriorly and laterally in the distal femur in the region of linea aspera, which could be tug lesion of the muscle.  

The Board has initially considered whether a rating in excess of 20 percent pursuant to Diagnostic Code 5257 is warranted; however, there, despite the Veteran's complaints of intermittent instability, the cruciate and collateral ligaments appeared to be intact, and Lachman and McMurray tests were negative on objective examination.  Therefore, while the evidence reflects subjective complaints of intermittent instability, the objective evidence shows that the Veteran's right knee is stable on all diagnostic testing given, including the testing of all ligaments.  When the Board weighs the Veteran's lay testimony with the objective medical evidence of record, the Board concludes that no more than slight recurrent instability is manifested.  However, as previously discussed, as the Veteran is currently in receipt of a 20 percent rating under such diagnostic code that is protected, the Board will not disturb such rating. 

The Board has next considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5259, which provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  As indicated previously, the Veteran had previously had a medial meniscus tear of the right knee, for which he underwent a medial meniscectomy in February 1980.  Additionally, as previously discussed, he currently has right knee symptomatology, to include subjective complaints of intermittent pain and instability, and objective evidence of marked subpatellar popping and clicking and noncompensable loss of motion manifested by flexion limited to 120 degrees.  However, a separate 10 percent rating is not warranted as such symptomatology is contemplated in the Veteran's current 20 percent rating under Diagnostic Code 5257.  As previously discussed, while the Veteran no longer meets the criteria under such diagnostic code, his 20 percent rating is protected.  Therefore, to assign a separate 10 percent rating for symptoms that include his subjective complaints of intermittent instability would be tantamount to pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  

Moreover, as relevant to the Veteran's additional symptomatology of subjective complaints of intermittent pain, and objective evidence of marked subpatellar popping and clicking and noncompensable loss of motion manifested by flexion limited to 120 degrees, while such are not specifically contemplated in the rating criteria under Diagnostic Code 5257, he is overrated under such diagnostic code.  In this regard, he would be entitled, at most, to a 10 percent rating for his complaints of slight lateral instability (despite the lack of objective evidence demonstrating laxity of the ligaments).  As such, a second 10 percent rating pursuant to Diagnostic Code 5259 for his additional symptoms resulting from his meniscectomy are contemplated in the Veteran's current 20 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.14; Esteban, supra.  

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a , Diagnostic Code 5258. While the Veteran underwent a meniscectomy in February 1980, the evidence of record during the appeal period fails to reflect that he currently has dislocation of semilunar cartilage.  Therefore, a higher or separate rating under Diagnostic Code 5258 is not warranted.

The Board further finds that a higher or separate rating under diagnostic codes referable to limitation of flexion and extension is not warranted.  In this regard, the Veteran's range of motion is noted to be from zero degrees of extension to 120 degrees of flexion, which is not further limited due to pain and, with repetitive motion repeated three times, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  Therefore, as there is no evidence of arthritis and the Veteran does not manifest a noncompensable level of limitation of extension, which would be 5 degrees, or flexion, which would be 60 degrees, a higher or separate rating under Diagnostic Code 5261 or 5260, respectively, is not warranted. 

In reaching such determination, the Board has considered, in light of DeLuca, supra, and Mitchell, supra, whether the Veteran meets the criteria for a compensable rating based on limitation of extension or flexion due to additional symptoms including pain, weakened movement, excess fatigability, lack of endurance, or incoordination; however, the evidence fails to show that such symptoms result in functional loss of extension or flexion reaching a compensable level.  In this regard, after repetitive motion at the September 2010 VA examination, the Veteran maintained the same level of extension and flexion.  Additionally, the examiner noted that the Veteran's range of motion was not further limited due to pain and, with repetitive motion, there was likewise no coordination, fatigue, endurance, or pain level.  Therefore, the Board finds that he is not entitled to a separate or higher rating for limitation of extension or flexion under Diagnostic Code 5261 or 5260, respectively, as the evidence reflects that he range of motion from zero to 120 degrees, even after repetitive motion and in consideration of pain, weakened movement, excess fatigability, lack of endurance, or incoordination.  See DeLuca, supra; Mitchell, supra.

Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259 and, as indicated previously, the Veteran's current 20 percent rating contemplates such symptomatology. 

Additionally, as the evidence of record fails to demonstrate arthritis, ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5003/5010, 5256, 5262, or 5263, respectively.  In this regard, to the extent that the Veteran's representative has alleged that secondary service connection is warranted for femur impairment, such issue has been referred to the AOJ for adjudication.  Moreover, while the current evidence reveals X-ray findings referable to a new bone formation in the femur, which could be tug lesion of the muscle, such do not demonstrate a fracture, nonunion, or malunion of the femur related to the Veteran's right knee disability.  Therefore, Diagnostic Code 5255 is inapplicable in the instant claim.

The Board further notes that the Veteran's right knee disability includes a scar, which is described as a 10 centimeter medial vertical scar.  There are no complaints or findings referable to the scar beyond such description during the appeal period; however, VA treatment records dated in 2002 reflect that such is well-healed.  Therefore, the evidence fails to demonstrate that such is symptomatic or of a size so as to warrant a separate compensable rating under Diagnostic Codes 7800-7805 referable to the evaluation of scars. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee disability.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability at issue with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his right knee disability, which includes his complaints of instability and pain, as well as his scarring, marked subpatellar popping and clicking, and limitation motion, to include based on functional loss due to additional symptomatology.  See DeLuca, supra; Mitchell, supra. There are no additional symptoms of the Veteran's right knee disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record reflects that the Veteran is employed full-time as a mail handler with the United States Postal Service.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for post-operative right knee injury with surgical scar.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left knee disorder is reopened. 

A rating in excess of 20 percent for post-operative right knee injury with surgical scar is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a left disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his left knee disorder is caused by his service-connected skeletal disorders, which include his service-connected post-operative right knee injury with surgical scar and bilateral pes planus with congenital anomalies.  He alleges that compensating for the injuries he sustained to his feet and right knee force him to compensate with his left knee, which in turn caused his left knee condition.   

In order to determine whether the Veteran's left knee disorder is secondary to his right knee disorder, he was afforded a VA examination in March 2011.  According to the VA examiner, the Veteran suffers mild and chronic patellar tendinitis of left knee.  The examiner opined that "It is less likely as not that the [V]eteran's current left knee condition is related to his service-connected right knee condition."  In his rationale, the examiner stated, "Review of orthopedic literature reveals no credible, peer reviewed studies that support the contention that degenerative changes of the joint may induce degenerative changes in another joint either of the affected or contralateral extremity or spine even in the setting of leg length discrepancy."

However, the March 2011 VA examiner did not address whether the Veteran's left knee disorder is aggravated by his right knee disorder, or caused or aggravated by his bilateral pes planus.  Furthermore, the examiner did not address whether the changes in the Veteran's gait and posture, due to his right knee disability and bilateral pes planus, could cause or aggravate his patellar tendinitis.  Therefore, an addendum opinion regarding the etiology of the Veteran's left knee disorder should be obtained.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a left knee disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left knee disorder as secondary to service-connected post-operative right knee injury with surgical scar and/or bilateral pes planus with congenital anomalies.

2.  Return the claims file to the VA examiner who conducted the Veteran's March 2011 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the full record, to include the Veterans' statements, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder, diagnosed as patellar tendinitis, is caused OR aggravated by his service-connected post-operative right knee injury with surgical scar and/or bilateral pes planus with congenital anomalies.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should specifically comment on how compensating for his right knee and bilateral pes planus disabilities (i.e., changes in gait) impacts the Veteran's left knee disorder.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


